United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3120
                                  ___________

Johnny Lee Sanders, Jr.                 *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Rex Jones, Supervisor of                *
Education, FCI - Forrest City; Mel      *        [UNPUBLISHED]
Smith, Captain, FCI - Forrest City;     *
Kim Tillman, Teacher, FCI - Forrest     *
City; Kim Thrash, Education             *
Technician, FCI - Forrest City;         *
Melanie Garrido, Supervisor of          *
Education, FCI - Forrest City;          *
Lindsey Dunham, Teacher, FCI -          *
Forrest City; Howard Barron, Jr., Unit *
Manager, FCI - Forrest City;            *
Marvin D. Morrison, Warden, FCI -       *
Forrest City,                           *
                                        *
              Appellees                 *
                                   ___________

                          Submitted: July 8, 2003

                              Filed: August 26, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and FAGG, Circuit Judges.
                         ___________
PER CURIAM.

      Federal prisoner Johnny Lee Sanders, Jr., appeals the district court’s1 (1) pre-
service dismissal without prejudice of his Bivens2 action for failing to exhaust his
administrative remedies, (2) denial of his motion to alter or amend the judgment
under Federal Rule of Civil Procedure 59(e), and (3) denial of leave to amend his
complaint. We grant Mr. Sanders’s request to proceed in forma pauperis, and assess
the appellate filing fee. See Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir.
1997) (per curiam).

        Because Mr. Sanders did not file any administrative grievances against
defendant Marvin Morrison, we conclude the dismissal was proper. See 42 U.S.C.
§ 1997e(a); Porter v. Nussle, 534 U.S. 516, 524 (2002) (federal prisoners suing under
Bivens must first exhaust inmate grievance procedures; administrative exhaustion is
prerequisite even if administrative remedies are not plain, speedy, and effective, and
relief inmate seeks is not available); Graves v. Norris, 218 F.3d 884, 885-86 (8th Cir.
2000) (per curiam) (dismissal proper where at least some of plaintiff’s claims were
unexhausted when district court ruled). We also conclude that the district court did
not abuse its discretion in denying Mr. Sanders’s Rule 59(e) motion, see Perkins v.
US West Communications, 138 F.3d 336, 340 (8th Cir. 1998) (standard of review),
or his motion for leave to amend, see In re NationsMart Corp. Sec. Litig., 130 F.3d
309, 322-23 (8th Cir. 1997) (standard of review), cert. denied, 524 U.S. 927 (1998).

      Accordingly, we affirm.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-